2:17-cr-20009-SLD-EIL # 104   Page 1 of 7                                     E-FILED
                                            Tuesday, 03 September, 2019 01:38:52 PM
                                                         Clerk, U.S. District Court, ILCD




                                             s/Sara Darrow
2:17-cr-20009-SLD-EIL # 104   Page 2 of 7
2:17-cr-20009-SLD-EIL # 104   Page 3 of 7
2:17-cr-20009-SLD-EIL # 104   Page 4 of 7
2:17-cr-20009-SLD-EIL # 104   Page 5 of 7
2:17-cr-20009-SLD-EIL # 104   Page 6 of 7
2:17-cr-20009-SLD-EIL # 104   Page 7 of 7
